
	
		II
		110th CONGRESS
		1st Session
		S. 1909
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage, as supplies associated with the injection of insulin, of
		  home needle removal, decontamination, and disposal devices and the disposal of
		  needles and syringes through a sharps-by-mail or similar program under part D
		  of the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Safe Needle Disposal
			 Coverage Act of 2007.
		2.Coverage of home
			 needle removal, decontamination, and disposal devices and disposal of needles
			 and syringes through a sharps-by-mail or similar program under Medicare part
			 D
			(a)In
			 GeneralSection 1860D–2(e)(1)(B) of the
			 Social Security Act (42 U.S.C.
			 1395w–102(e)(1)(B)) is amended by inserting after regulations of the
			 Secretary the following: and including devices approved for home
			 use by the Food and Drug Administration for the safe and effective removal,
			 decontamination, and disposal of needles and the disposal of needles and
			 syringes through a sharps-by-mail or similar program as medically appropriate
			 based on volume of usage.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008.
			
